        Case 1:15-cv-07433-LAP Document 1153 Filed 11/16/20 Page 1 of 1



                                                                                 Sigrid S. McCawley
                                                                         Telephone: (954) 356-0011
                                                                       Email: smccawley@bsfllp.com



                                      November 16, 2020



VIA ECF

The Honorable Loretta A. Preska
District Court Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:    Giuffre v. Maxwell,
              Case No. 15-cv-7433-LAP

Dear Judge Preska,

        Pursuant to the Court’s October 21, 2020, order (ECF No. 1133), Plaintiff seeks
confirmation that she may publicly file two documents containing “the transcript of Doe 1’s
deposition and materials quoting that transcript or disclosing information from that transcript,”
which were ordered unsealed by the Court pursuant to the Second Circuit’s mandate affirming the
Court’s July 23, 2020, unsealing order. (ECF No. 1127). Does 1 and 2 were served with their
excerpts on October 22, 2020, and Plaintiff has not received and is not aware of any objections
being filed since then. The “14-day clock” ran on November 5, 2020.

       Accordingly, Plaintiff intends to file the two documents, which are currently Docket
Entries 204-3 and 212-3, on the docket, with Doe 1’s name unredacted, upon the Court’s
confirmation.

                                            Sincerely,

                                            /s/ Sigrid S. McCawley
                                            Sigrid S. McCawley, Esq.


       cc: Counsel of Record (via ECF)
